—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered February 2, 1998, convicting defendant, after a jury trial, of grand larceny in the second degree and criminal possession of stolen property in the second degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. On the contrary, the evidence of defendant’s guilt, including his own admissions, was *262overwhelming. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established the wrongfulness of defendant’s taking of substantial amounts of money from his employers by means of ruses. Defendant’s contention that certain payments made by his employers were “authorized” is unavailing because the credible evidence establishes that any “authorizations” resulted from defendant’s deceptions.
The court’s explanation of the elements of larceny, including wrongful taking, when taken as a whole and in connection with the court’s charge on intent, conveyed the correct standard to be applied to the facts at hand (see, People v Dory, 59 NY2d 121, 129).
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Ellerin, Wallach, Lerner and Rubin, JJ.